Citation Nr: 0434048	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
patellar compression fracture of the right knee, 
postoperative, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
November 1965, the dates of which are not verified in the 
record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim for 
increased ratings for residuals of fracture of the right 
patella, postoperative, evaluated as 30 percent disabling, 
and for degenerative joint disease of the right knee, 
evaluated as 10 percent disabling.  

In his substantive appeal the veteran contended that he has 
problems in his left knee, back and neck because of the 
service-connected right knee disabilities at issue.  The 
issues involving entitlement to service connection for left 
knee, back and neck disabilities as secondary to the service-
connected right knee disabilities have been neither 
procedurally developed nor certified for review on appeal.  
The Board is referring them to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has right knee impairment manifested by 
degenerative osteoarthritic changes, slight bony enlargement, 
and crepitus on motion without significant instability.  

2.  The right knee disability is productive of not more than 
moderate impairment, is not productive of severe disability.

3.  Arthritis of the right knee results in limitation of 
motion to 10 degrees of extension and 130 degrees of flexion 
with additional impairment due to pain, tenderness, and 
limitation of ambulation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
residuals of a patellar compression fracture of the right 
knee, postoperative, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5257 (2004).  

2.  The criteria for an initial increased rating of 20 
percent for arthritis of the right knee with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Codes 5010, 5003, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



In the present case, the July 2002 rating decision, the 
Statement of the Case and two Supplemental Statements of the 
Case cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claims.  The May 
2003 Supplemental Statement of the Case sets forth the text 
of the VCAA regulations.  

In addition, in March 2002 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that the evidence necessary to substantiate his claim 
included evidence that the service-connected disabilities at 
issue had worsened and met the criteria for increased 
ratings.  The letter further advised that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

Since the VCAA notification letter was sent to the veteran 
before the AOJ adjudication that led to this appeal, its 
timing therefore complied with the express requirements of 
the law as found by the CAVC in Pelegrini II.  



With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit evidence.  
In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  It is clear that he has actual 
knowledge of the need to submit all relevant evidence to VA 
as evidenced by the fact that he has regularly submitted 
copies of outpatient treatment records to the RO for 
consideration in connection with his claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence as to the 
issues decided herein has been developed to the fullest 
extent possible.  All available relevant service department 
and VA documents have been obtained.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurement 
efforts have not been made.  The veteran has had a VA 
examination in connection with his claims.  He has not 
reported any additional treatment records to be obtained.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2004).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2004).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2004).  

The normal range of motion of a knee joint is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2004).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2004).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  

A 40 percent rating is provided for limitation of extension 
to 30 degrees, and a 50 percent rating is provided for 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a 
(2004).  

Under Code 5010, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010 (2004).  

Degenerative arthritis is rated under Code 5003 on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2004).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquiries as to the following:  
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weightbearing are related considerations.  38 
C.F.R. § 4.45 (2004).  


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2004).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

Service department medical records show that in August 1963 
the veteran received multiple injuries in a motor vehicle 
accident, including a simple comminuted compression fracture 
of the right patella.  A cylinder cast was applied.  He 
remained hospitalized for two months.  

The postservice medical evidence shows that the veteran had 
arthroscopic surgery for the right knee in March 1991 and 
that arthroscopy and debridement were performed in January 
1993.  In September 1997 he had a tibial tubercle transfer 
and chondroplasty.  

In June 1987 the RO granted entitlement to service connection 
for residuals of fracture of the right patella and assigned a 
disability evaluation of 10 percent from December 1986, the 
date of receipt of the veteran's service connection claim.  
The rating was later raised to 20 percent from September 1991 
and to 30 percent from May 1993.  

In January 2001 the RO granted service connection for 
degenerative joint disease of the right knee and assigned an 
initial evaluation of 10 percent from August 2000.  The 
veteran did not appeal the rating assigned.  

A claim for increased ratings for the right patella fracture 
residuals and degenerative joint disease was received in 
March 2002.  



The veteran had a VA examination in April 2002 in connection 
with the claim for increase.  He complained of constant pain 
on weight-bearing and at rest with limited range of motion 
and intermittent burning.  He complained of weakness on 
stairs or on walking for more than a quarter of a block.  He 
stated that the knee gave out several times a week and was 
unstable without a brace.  

He was not currently taking any medication but a 
transcutaneous electrical nerve stimulating (TENS) unit 
helped some.  He described flare-ups that occurred three to 
four times per month with increased pain and swelling, 
decreased range of motion and difficult and painful weight 
bearing.  The flare-ups were precipitated by cold damp 
weather or by walking more than half a block.  They were 
alleviated by rest or sleep.  He used a cane when necessary 
as well as an unloader knee brace.  

On examination it was noted that there had been no episodes 
of dislocation or subluxation.  Ambulation was limited.  The 
veteran required the assistance of others for functions such 
as shopping and household chores.  The range of motion of the 
right knee was from 0 degrees of extension to 90 degrees of 
Flexion.  Pain began at 85 degrees.  

Pain and weakness were reported and the pain had major impact 
on his functioning.  Objective indications of pain included 
edema, quadriceps weakness, tenderness, redness and increased 
warmth.  He had a right antalgic limp.  There was no 
ankylosis.  The was laxity of the medial collateral ligament.  
X-rays were taken.  The diagnosis was moderate to severe 
degenerative joint disease with poor prognosis.  The examiner 
stated that a total knee replacement would be needed in the 
future.  

VA outpatient treatment records are of record.  Treatment 
entries refer to pain and limitation of motion of the knee 
and a need for a total knee replacement.  The veteran was 
unable to take certain pain medications because of other 
physical disabilities for which he receives treatment.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2004).  

As described in the record, the veteran's service-connected 
knee disability consists of residuals of a right patellar 
compression fracture with degenerative joint disease and is 
manifested by numerous objective and subjective indicia of 
disability, including pain, tenderness, limitation of motion, 
instability, ligamentous laxity, weakness, swelling, 
inability to bear weight, and limitation of ambulation.  He 
wears a knee brace and walks with a limp.  The overall 
severity of the degenerative joint disease has been 
characterized on VA examinations as moderate to severe.  His 
prognosis is poor and he will eventually need a total knee 
replacement.  

At the time of receipt of the veteran's March 2002 claim, a 
single 30 percent rating was in effect under Diagnostic Code 
5257 for residuals of right patellar compression fracture.  
In January 2001, the RO assigned a separate 10 percent rating 
for degenerative joint disease under Diagnostic Code 5003, 
the code for arthritis.  

Under certain circumstances, the assignment of multiple 
separate ratings for the same service-connected disability is 
required, provided that the ratings are not "duplicative of 
or overlapping with" the symptomatology of other elements of 
the service-connected disability.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Under VA regulations, if 
duplication and overlapping are avoided, separate ratings do 
not contravene a VA regulation that prohibits the pyramiding 
of ratings for service-connected disabilities.  38 C.F.R. § 
4.25 (2004).  See also Bierman v. Brown, 6 Vet. App. 125, 130 
(1994).  

Ratings under Diagnostic Code 5257 are assigned for 
subluxation or lateral instability or for other impairment of 
knee function, excluding, in this case, limitation of motion, 
which is separately rated.  The record does not demonstrate 
subluxation, but instability been documented and the medical 
reports of record amply demonstrate substantial functional 
impairment other than that due to limitation of motion.  A 30 
percent rating is the highest evaluation assignable under 
Diagnostic Code 5257.  

With respect to the separate 10 percent rating for 
degenerative joint disease, the authority for the assignment 
of such rating is found in Diagnostic Code 5010, pertaining 
to traumatic arthritis, which specifies that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Codes 5003, 
5010 (2004).  

It should be noted parenthetically that before the separate 
grant of service connection for degenerative joint disease 
was awarded, the right patella fracture residuals were rated 
under a combined Code of 5010-5257 that encompassed both 
arthritis and all functional limitation of the knee, include 
that due to limitation of motion.  Following the grant of 
service connection for degenerative joint disease, for 
reasons that are not apparent, the RO left Code 5010 attached 
to Code 5257 rather than join it with Code 5003 as the basis 
for the 10 percent rating for degenerative joint disease.  
The RO is advised that the rating sheets should be revised 
accordingly.  For the purposes of the present decision, the 
Board will consider the claim for increase under Codes 5003 
and 5010 jointly.  

Limitation of motion of the knee is rated under Codes 5260 
and 5261 on the basis of limitation of flexion or extension.  
The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2004).  

The range of motion findings recorded during the period of 
the claim show that the veteran has not been reported to have 
limitation of extension.  Limitation of flexion has been 
variously reported as being to 90 or 120 degrees.  Limitation 
of extension has not been shown.  


Neither measurement satisfies the criteria for a compensable 
rating under either Code 5260 pertaining to limitation of 
flexion or Code 5261 pertaining to limitation of extension.  
However, where limitation of motion due to arthritis is 
present but is noncompensable under the limitation of motion 
codes, a 10 percent rating may be assigned under Code 5003 
for each major joint affected, in this case the right knee.  
The RO has appropriately cited this provision as the basis 
for the assignment of the current 10 percent rating for 
degenerative joint disease.  

However, under the applicable opinions of the VA General 
Counsel, a rating based on limitation of motion must take 
into account functional loss due to pain as described in VA 
regulations, specifically 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC noted 
that under § 4.40, "[w]eakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

In the present case, the Board believes that the record 
demonstrates additional limitation due to such factors as 
fatigue, weakness, and lack of endurance such as to 
constitute additional disability above and beyond that 
contemplated under the code for limitation of motion alone 
and that an additional 10 percent rating should be assigned.  
The veteran's inability to walk more than half a block is 
ample evidence of significant impairment.  The Board believes 
that this additional 10 percent is warranted even though some 
of the impairment may overlap with that addressed under Code 
5257.  




Accordingly, the Board finds that a preponderance of the 
evidence is against the assignment of a rating higher than 30 
percent under Code 5257 based on lateral instability, 
subluxation, or other impairment of the knee.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Board further finds that a proper basis is presented for 
the assignment of an increased rating of 20 percent, but no 
higher, for arthritis of the right knee based on limitation 
of motion.  38 U.S.C.A. § 5107(b) (West 2002).  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes that although no higher schedular rating is 
available to the veteran for either fracture residuals or 
degenerative joint disease, increased ratings are potentially 
assignable on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2004).  


Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  The RO has cited the 
regulation and has considered its application in this case.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  

However, the CAVC clarified in Bagwell v. Brown, 9 Vet. App. 
337 (1996), that it did not read the regulation to preclude 
the Board from affirming an RO conclusion that a claim did 
not meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.  

In this case, the record on appeal does not show that the 
service-connected right knee disabilities requires frequent 
hospitalization or interferes with employment, or that it 
results in an unusual disability picture that renders 
impractical the application of the regular schedular rating 
standards such as to warrant referral of the claim for 
consideration of an extraschedular rating.  The veteran is 
currently retired and has substantial disablement due to 
nonservice-connected disabilities.  


No argument has been expressed that the veteran experiences 
disability greater than that endured by any other claimant 
with an equivalent condition and no such disability is shown.  
Occupational impairment is contemplated in the rating 
currently assigned.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that a disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board does not find the disability picture 
presented to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a rating higher than 30 percent for residuals 
of right patellar compression fracture, postoperative status, 
is denied.  

Entitlement to an increased rating of 20 percent for 
degenerative joint disease of the right knee is granted, 
subject to the criteria governing the payment of monetary 
awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



